DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on September 19, 2022 has been entered.
The amendment of claims 1-5, 7, 8, and 10 and cancellation of claims 6 and 11-13 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) September 19, 2022, with respect to the pending claims, have been considered but are moot because the arguments rely on newly added and/or amended claim limitations (e.g., “microscope”, “regional interpolation”, etc.). The examiner has revised the rejections to match the new claim limitations.

Applicant’s arguments with respect to claim(s) September 19, 2022, with respect to the size of the object, light source directivity, and claims 4-5, have been considered but are not persuasive.
Applicant’s Representative submits that the prior art does not teach the amended claims because the application uses a microscope system (object size smaller than 50 µm), whereas CN uses LED units (object size generally larger than 100 µm). The examiner respectfully disagrees. Some microscope imaging systems, depending on the type, can image object sizes larger than 100 µm, e.g., a compound microscope using e.g., Nikon camera adaptor with magnifications ranging from 40x – 1000x can visualize objects from 180 microns to 5mm. Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “less than 50 µm” and “spontaneous radiation” or “no light source directivity”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s Representative further submits that LED generates spontaneous radiation and the light source has no directivity. The examiner respectfully disagrees. Imaging systems can be equipped with additional parts or units that can direct light in a certain direction. Furthermore,  in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “spontaneous radiation” or “no light source directivity”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding claim 4, Applicant’s Representative submits that Horstmeyer ¶0028 and ¶0039 teach that there is no movement between the image capturing unit and the sample. Firstly, the cited paragraphs do not recite any aspect of non-mobile imaging system/sample platform. The examiner respectfully disagrees. Horstmeyer uses an MCPI microscope system. MCPI microscope systems contain a sample platform that is movable. As noted in the previous Office action, Horstmeyer Figs. 1-2 teaches that the image acquisition is in a zigzag manner. In addition, Horstmeyer ¶0033 teaches that “which may remain in a stationary position or may move positions.” Also note that CN already teaches the relative motion (see Abstract: “The reference illuminator is moved relative to the CCD”).

Regarding claim 5, the limitation has been amended to “an average light intensity value or a mode gray scale value,” indicating that only one of the alternative limitations is required by the claim language.

Claim Rejections - 35 USC § 103
Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent No. CN102479005B, in view of Horstmeyer et al. (US 2020/0285037 A1), and further in view of Geraets et al. (US 2012/0013875 A1), hereinafter referred to as CN, Horstmeyer, and Geraets, respectively.
Regarding claim 1, CN teaches an image calibration method for an image system, comprising:
specifying a detection area located in an image capture scope, the detection area comprising at least one light emitting unit to be tested (CN Fig. 3 & pg. 5 of translation teaches that  the CCD 100 is provided with an image coordinate system ICS with a plurality of image coordinates and that the detection platform 200 is provided with a plurality of detection coordinates; CN Fig. 7: there are multiple LED units 1 within the detection area 200);
capturing respective detection images when the detection area is located in at least two locations within the image capture scope, wherein each of the respective detection images comprises a plurality of first light intensity values (CN Abstract: “a first light intensity correcting field profile is calculated, thereby obtaining a first light intensity correcting rate corresponding to each image coordinate in an image coordinate system of CCD. After a deviated projecting detection image of at least one to-be-detected illuminator is captured by the CCD, a corrected light intensity value corresponding to each image coordinate in the deviated projecting detection image is calculated according to the first light intensity correcting rate, so as to obtain a light intensity correcting detection image”; CN Fig. 1: shows at least three different units being imaged at three different locations; CN Fig. 3: at least two locations, e.g., LED cell matrices are scanned across the platform in the direction of the arrow; CN pg. 5 of the translation teaches that uniform plane light source PA200 is captured and the individual images at a plurality of positions for CCD 100 is captured with reference to LED unit 1; CN pg. 5 of the translation: “Light intensity value I1, I2, I3”; CN pg. 6 of the translation: “The plurality of light intensity is proofread and correct to main (Master) light intensity of field pattern average out to one and proofread and correct field pattern”);
calculating to obtain a calibration figure (CN pg. 3 of the translation teaches that the invention relates to calibrating an optical detector; CN pg. 3 of the translation teaches that the flat field correction images are obtained); and
applying the calibration figure to a captured image to complete the image calibration method (CN pg. 3 of the translation teaches that the detected images are divided by the flat field correction image to revise various unevenness; CN pg. 5 of the translation teaches that “detected with reference to LED unit 1 at the LED of each relative position peak value (Peak) coordinate, and computing reference LED unit 1 can calculate according to this light intensity and proofread and correct field pattern (Profile) in the total brightness of this relative position”).
However, CN does not appear to explicitly teach that the method is for a microscope imaging system, a plurality of detection images are combined and applied, and a plurality of second light intensity values of an area is calculated by a regional interpolation method, wherein the area is not covered by the detection area within the image capture scope.
Pertaining to the same field of endeavor, Horstmeyer teaches that the method is for a microscope imaging system (Horstmeyer Abstract: “the use of patterned illumination and a digital post-processing operation, jointly create a multi-camera patterned illumination (MCPI) microscope”; Horstmeyer ¶0001: “This invention relates to a microscope system that reconstructs images using multiple cameras”); and
a plurality of detection images are combined and applied (Horstmeyer ¶0013: “A post-processing algorithm may then combine the acquired set of images from any or all of the micro-cameras and for any or all of the illumination patterns into a high-resolution image reconstruction of the sample. The high-resolution reconstruction may also offer a measure of sample depth, spectral (i.e., color) properties, and/or the optical phase at the sample plane”; Horstmeyer Figs. 8-9 & ¶0047: “MCPI system calibration can be achieved with a digitally saved look-up table (LUT), which here we denote with the function L(v,n,j). The LUT may also be indexed by the same three variables as the data matrix M(v,n,j)” – the LUT values are for the combined/stitched images, see the MCPI fusion algorithm 830 and Title full image 815; Horstmeyer ¶0050: “The MCPI data matrix M and a calibration LUT L can serve as input to the MCPI post-processing workflow”; Horstmeyer ¶0059: “these separate patches may be combined together using an image stitching algorithm to produce a final, large, high-resolution image reconstruction that can be digitally saved and/or shown on a display”).
CN and Horstmeyer are considered to be analogous art because they are directed to scope calibration using image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for correcting flat field optical detector (as taught by CN) to fuse the plurality of images (as taught by Horstmeyer) because the combination can produce and calibrate high-resolution images (Horstmeyer ¶0059).
CN, in view of Horstmeyer, does not appear to explicitly teach that a plurality of second light intensity values of an area is calculated by a regional interpolation method, wherein the area is not covered by the detection area within the image capture scope.
Pertaining to the same field of endeavor, Geraets teaches that a plurality of second light intensity values of an area are calculated by a regional interpolation method, wherein the area is not covered by the detection area within the image capture scope (Geraets ¶0077: “For calibration of the metrology tool, a focus-dependent property of each target pattern, such as the CD and/or SWA, is obtained by measurement 1006 using the metrology tool to be calibrated, for example a scatterometer or CD-SEM (scanning electron microscope).”; Geraets ¶0094: “For all FEM grid points inside the level sensing grid 1504 the corrections on the FEM grid may be obtained by a linear interpolation of the data on the level sensing grid LS(x,y). Because the grid of the level sensing map 1504 does not cover the full FEM grid 1502 for all fields, it may be necessary to extend the level sensing map data to the FEM grid points outside of the measured area”).
CN, in view of Horstmeyer, and Geraets are considered to be analogous art because they are directed to scope calibration using image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for correcting flat field optical detector  (as taught by CN, in view of Horstmeyer) to use a regional interpolation method (as taught by Geraets) because the combination can accurately calibrate for measuring focus-dependent properties of substrates (Geraets ¶ 0006).

Regarding claim 2, CN, in view of Horstmeyer and Geraets, teaches the image calibration method of Claim 1, wherein the step of capturing the respective detection images when the detection area is located in the at least two locations within the image capture scope comprises: 
moving an image lens group and a detection platform relative to each other to move the at least one light emitting unit to be tested in the image capture scope (CN pg. 5 of the translation teaches LED 1 is mobile relative to CCD 100, to move on TCS in detection coordinates).

Regarding claim 3, CN, in view of Horstmeyer and Geraets, teaches the image calibration method of Claim 2, wherein the step of capturing the respective detection images when the detection area is located in the at least two locations within the image capture scope comprises:
capturing a detection image each time the at least one light emitting unit to be tested moves to one of the at least two locations in the image capture scope (CN Fig. 1: shows at least three different units being imaged at three different locations; CN Figs. 3 discussed above teaches that the LED unit 1 is in motion relative to CCD 100).

Regarding claim 4, CN, in view of Horstmeyer and Geraets, teaches the image calibration method of Claim 2, wherein the step of moving the imaging lens group and the detection platform relative to each other comprises:
moving the imaging lens group in a serpentine manner relative to the detection platform or moving the detection platform in a serpentine manner relative to the imaging lens group (The phrase “serpentine manner” is not specifically defined in the claims or the specification, and therefore using the BRI, the phrase has been interpreted as using any zig-zag/serpentine (curved, angled, oscillating, periodical, etc.) pattern. CN Abstract: “The reference illuminator is moved relative to the CCD”; Horstmeyer Figs. 1-2: shows that the units are imaged in a serpentine/zigzag manner, indicated by the arrows).

Regarding claim 5, CN, in view of Horstmeyer and Geraets, teaches the image calibration method of Claim 1, wherein the step of capturing the respective detection images when the detection area is located in the at least two locations within the image capture scope further comprises:
respectively obtaining an average light intensity value or a mode gray scale value of the first light intensity values of the detection areas in the respective detection images (CN pg. 5 of the translation: “Light intensity value I1, I2, I3”; CN pg. 6 of the translation: “The plurality of light intensity is proofread and correct to main (Master) light intensity of field pattern average out to one and proofread and correct field pattern”).

Regarding claim 7, CN, in view of Horstmeyer and Geraets, teaches the image calibration method of Claim 1, wherein the step of specifying the detection area located in the image capture scope, the detection area comprises at least two light emitting units to be tested (CN Fig. 1, 3, 7).

Regarding claim 8, CN, in view of Horstmeyer and Geraets, teaches the image calibration method of Claim 1, wherein the at least one light emitting unit to be tested is a light emitting part of a photoluminescent substance, an electroluminescent substance or a fluorescent substance (Note that only one of the alternative limitations is required by the claim language. CN Abstract translation: “at least one-to-be-detected illuminator”; CN pg. 3 of the translation: “luminophore 300 to be measured is captured” – Fig. 1 teaches that there is a plurality of units 300 to be tested).

Regarding claim 9, CN, in view of Horstmeyer and Geraets, teaches the image calibration method of Claim 1, wherein the at least two locations are separated from each other (CN Fig. 1; also see CN Figs. 3-5 & 7).

Regarding claim 10, CN, in view of Horstmeyer and Geraets, teaches the image calibration method of Claim 1, further comprising specifying another detection area located in the image capture scope, wherein the another detection area comprises another light emitting unit to be tested (CN Fig. 1; also see CN Figs. 3-5 & 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667